Hamilton v Jones (2019 NY Slip Op 06883)





Hamilton v Jones


2019 NY Slip Op 06883


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


489 CA 18-01749

[*1]LATISHA D. HAMILTON, PLAINTIFF-RESPONDENT,
vGERALD JONES AND USBK EXPRESS, LLC, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


LAW OFFICES OF JENNIFER S. LAWRENCE, YONKERS (JOAN REYES OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
THE DIETRICH LAW FIRM, P.C., WILLIAMSVILLE (NICHOLAS J. SHEMIK OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered August 16, 2018. The order granted the motion of defendants for leave to renew a prior motion to dismiss the complaint, and upon renewal, denied that motion. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 14, 2019, and filed in the Niagara County Clerk's Office on February 6, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court